Citation Nr: 1617124	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-31 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for right lower leg pain.

3.  Entitlement to service connection for a scrotal pearl.

4.  Entitlement to service connection for a right wrist condition.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran had active duty service from January to April 1989, October 1989 to October 1993, and August 2003 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which among other issues, denied the Veteran's claims for service connection for sinusitis, right lower leg pain, a scrotal pearl, and a right wrist disorder.  The Veteran has perfected a timely appeal of those denials.  Original jurisdiction over this matter has since been transferred to the RO in Waco, Texas.

The record indicates that the Veteran has executed multiple VA Forms 21-22 over the course of this appeal; and in doing so, has named multiple representatives.  Most recently, a VA Form 21-22 was executed validly by the Veteran in June 2010, naming Alabama Department of Veterans Affairs to act on his behalf.  This newly executed VA Form 21-22 supercedes those that preceded it; hence, the Board recognizes this change in the Veteran's representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his November 2013 substantive appeal, the Veteran requested a video conference hearing.  To that end, a video conference hearing was scheduled to take place in April 2016 at the Waco RO.  Notice to that effect was mailed to the Veteran.  The Veteran responded, however, that he wished to change the location of his hearing to a VA location in El Paso, Texas.  According to notes entered in the file in March 2016, a VA representative contacted the Veteran over the telephone and apparently agreed to arrange a new hearing, to be held in El Paso in July 2016.  Despite the same, there is no information in the record which indicates that such a hearing was scheduled; that the Veteran was notified of the new hearing date; or, that the rescheduled hearing even took place.

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).  Accordingly, where VA's apparent intention was to provide the Veteran a rescheduled hearing at a VA facility in El Paso, Texas; where the Veteran has indicated his willingness to appear at the rescheduled hearing; and, because the RO schedules video conference hearings, this matter must be remanded to the RO so that the Veteran may be afforded a video conference hearing, to be attended by the Veteran from a VA facility in El Paso, Texas.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing, to be held at VA facility in El Paso, Texas.  See 38 C.F.R. § 20.704(a).  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  If the Veteran fails to report for the hearing, a copy of the letter notifying the Veteran of the date and time of the hearing must be associated with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




